               Case: 3:20-mj-00049-SLO Doc #: 1 Filed: 01/27/20 Page: 1 of 12 PAGEID #: 25

   AD 106 (Rev. 0411 0) Application for a Search Warrant
                                                                                                                     C1..:·101~ .., :. R...,"'Ge-
                                                                                                                        ... •t1 uF             c:.L
                                             UNITED STATES DISTRICT COTl®JI.J41127 couRr
                                                         for the        u..~ .,,. .. P11 I: SB
                                                                   Southern District of Ohio              <"r.1~~'-'1 ; / 1~ . , r·
                                                                                                         , V• 1 I !/; ·.. ......
                                                                                                                                              r.
                                                                                                                                              t,(·1; ·
                                                                                                       ,:',- <'· ..... .. 1;:.. J//i i''' !v - . ' : .... ,:-
                                                                                                               ' ., r, , .., , ., .
                                                                                                             . . . • ! .. , .., , . t Jr! ')
                  In the Matter of the Search of                                                                           : , I ; '     f1   <'     /, !

            (Briefly describe the property to be searched
             or identify the person by name and address)

THE CELLULAR TELEPHONE ASSIGNED CALL NUMBER
                                                                                )
                                                                                )
                                                                                )
                                                                                )
                                                                                         case   16 ; 2 0 ~O ~~~'·'. i                    4
 937-815-9619 THAT IS IN THE CUSTODY OR CONTROL                                 )
                    OFT-MOBILE                                                  )

                                                    APPLICATION FOR A SEARCH WARRANT
          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
  penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
  prRJJer!Jt. to bi;: searched and f!ive its loc.ation):       .    .       .                                    .
    ;:>ee fl.nacnment A. ntts coun nas authority to issue this warrant under 18 U.S.C. sections 2703(c)(1 )(A) and 2711(3)
    (A) and Federal Rule of Criminal Procedure 41 .

  located in the _ _ _u_n_k_
                           n_ow
                              _ n_ _                       District of _ _ _ __u_n_
                                                                                  kn_o_w_n_ _ _ _      , there i s now concealed (identify the
  person or describe the property to be seized) :

    See Attachment B


             The basis for the search under Fed. R. Crim. P. 4 l(c) is (ch eck one or more) :
                    ~evidence of a crime;
                    ~contraband,          fruits of crime, or other items illegally possessed;
                    rJ property designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
                Code Section                                                             Offense Description
         21 U.S.C. §§ 841and846                            Conspiracy to possess with intent to distribute a controlled substance
         21 U.S.C., § 843                                  Use of a communications facility to commit a felony

            The application is based on these facts:

          See Attached Affidavit

             ~    Continued on the attached sheet.
             ~ Delayed notice of _1Q_ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the   ed sheet.




 Sworn to before me and signed in my presence.


 Date:


 City and state: Dayton, Ohio
                      -~-'-----------
    Case: 3:20-mj-00049-SLO Doc #: 1 Filed: 01/27/20 Page: 2 of 12 PAGEID #: 26




                          IN THE UNITED STATES DISTRJCT COURT
                           FOR THE SOUTHERN DISTRJCT OF OHIO
                                    WESTERN DIVISON
 IN THE MATTER OF THE SEARCH OF
 THE CELLULAR TELEPHONE ASSIGNED
 CALL NUMBER 937-815-9619 THAT IS IN
 THE CUSTODY OR CONTROL OFT-
                                                    Filed Under Seal
 MOBILE



                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

        I, Special Agent Ryan Fergot, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.      I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41and18 U.S.C. §§ 2703(c)(l)(A) for information about the

location of the cellular telephone assigned call number 937-815-9619, (the "Target Cell

Phone"), whose service provider is T-Mobile, a wireless telephone service provider

headquartered at Parsippany, NJ. A subpoena was issued to T-Mobile for subscriber information

which showed that the phone is registered in the name Mary Neloms of 3 112 Benchwood Road,

Dayton Ohio. The Target Cell Phone is described herein and in Attachment A, and the location

information to be seized is described herein and in Attachment B.

       2.      Because this warrant seeks the prospective collection of information, including

cell-site location infonnation, that may fall within the statutory definitions of information

collected by a "pen register" and/or "trap and trace device," see 18 U.S.C. § 3127(3) & (4), the

requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-

3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(l).
    Case: 3:20-mj-00049-SLO Doc #: 1 Filed: 01/27/20 Page: 3 of 12 PAGEID #: 27




        3.      I am a Special Agent with the United States Drug Enforcement Administration

 (DEA), that is, an officer of the United States who is empowered by law to conduct

 investigations of and to make arrests for offenses enumerated in Title 21 , United States Code,

 Section 878. The information contained in this Affidavit is either personally known by me or

 relayed to me by other law enforcement officers involved in this investigation. I have been

 employed as a Special Agent with the DEA since September 2018. In September 2018, I

 attended the DEA Academy which consisted of 17 weeks of training in conducting federal drug

trafficking investigations; handling confidential sources; conducting undercover operations;

conducting mobile, static, foot and electronic surveillance; conducting tactical entry and vehicle

arrest operations; using defensive tactics and firearms; as well as additional aspects of

conducting DEA lead investigations. I have been assigned to the DEA Dayton Resident Office

since April 2019. Prior to employment with the DEA, I was a sworn Law Enforcement Officer of

the State of Wisconsin who was charged with the duty to investigate criminal activity and

enforce the criminal laws of the State of Wisconsin, and employed by the City of Appleton

Police Department from August 20 14 to September 2018. During my employment with the

Appleton Police Department, I was assigned to the Department' s patrol division. During my time

as a patrol officer, I conducted retail level drug investigations and I assisted the Appleton Police

Department's Community Resource Unit (CRU) which included Narcotics Investigations,

Prostitution and Pimping, Human Trafficking, and Criminal Street Gangs.

       4.      Since the time of my assignment with the DEA, and during time spent as an

Appleton Police Officer, I have been involved in narcotics-related arrests, executed search

warrants that resulted in the seizure of narcotics, and participated in undercover narcotics
                                     •
purchases.   Through training and experience, I am familiar with the manner in which persons

                                                2
    Case: 3:20-mj-00049-SLO Doc #: 1 Filed: 01/27/20 Page: 4 of 12 PAGEID #: 28




 involved in the illicit distribution of controlled substances often operate. These people usually

 attempt to conceal their identities, as well as the locations at which they reside, and where they

 store controlled substances and the illegal proceeds derived.

         5.         Through training and experience, I am aware that drug traffickers often

 communicate with their customers, couriers, and/or associates through the use of standard

hardline telephones, cellular telephones and digital display paging devices, or use of multiple

telephones or other devices, to avoid detection by law enforcement.

         6.        The facts in this affidavit come from my personal observations, my training and

 experience, and information obtained from other agents and witnesses. This affidavit is intended

 to show merely that there is sufficient probable cause for the requested warrant and does not set

 forth all of my knowledge about this matter nor all the facts known to investigators.

         7.        Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of Title 21 U.S.C. §§ 841 and 846 (distribution of a controlled substance and

conspiracy to commit the same); and Title 21 U.S.C. § 843 (use of a communications facility to

commit a felony) have been committed, are being committed, and will be committed by Antoine

BROWN utilizing the Target Cell Phone.

        8.         The Court has jurisdiction to issue the proposed warrant because it is a "court of

competent jurisdiction" as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated, see 18 U.S .C. §

2711 (3 )(A)(i).

                                              PROBABLE CAUSE

        9.         I submit, based on the facts below, that there is probable cause to believe that the

Target Cell Phone, as described above, is being utilized by Antoine BROWN, who is a member

                                                     3
       Case: 3:20-mj-00049-SLO Doc #: 1 Filed: 01/27/20 Page: 5 of 12 PAGEID #: 29




    of a drug trafficking organization (DTO). During the investigation members of the DEA Dayton

    Resident Office (DRO) have utilized a Confidential Source (hereinafter CS) 1 to conduct recorded

    calls with Antoine BROWN.


           10.    On January 22, 2020, the CS placed an outgoing call to Antoine BROWN using

 93 7-815-9619 (Target Cell Phone) which was monitored and recorded by members of the

DRO:

                  BROWN: Hello

                  CS: Yo what up boy?

                  BROWN: What up with it?

                  CS: Hey whats up? Hey I changed my number bro I just calling you about my
                  number and shit, I just changed it.

                  BROWN: Oh ok I'm going to go ahead and lock you in.

                  CS: yea yea, hey what I was gonna tell you umm, I remember you was uh, I got
                  some people trying to get like uhh like two ounces of that meth and shit. I
                  remember you told me the other day how much that, you want for that shit? Yea
                  how much an ounce of meth though?



                  BROWN: yea, you talking about that on the ice cream side right?

                 CS: yea yea the ice cream side. Hey but look I'm trying to make me a few dollars
                 that's why I'm saying like what would be a good PR for you, know what I'm
                 sayin so I can make me a few dollars.

                 BROWN: Shit nigga I want 250 for mine and it's clean.

                 CS: 250? Alright 250 for a O?


1
 This CS has previously been arrested for minor offenses. The CS is currently working with law
enforcement authorities for monetary consideration. The information provided by the CS has
been corroborated by Jaw enforcement through the use of recorded phone calls.

                                                  4
    Case: 3:20-mj-00049-SLO Doc #: 1 Filed: 01/27/20 Page: 6 of 12 PAGEID #: 30




               BROWN: yea

               CS: yea alright, Imma talk to my people and shit cuz they, they be getting that
               and that fentanyl and shit so I was like man I know the nigga that uh, I know the
               nigga that got the meth and shit but I don't know about the ... l don't know if you
               fuck with the fetty and all that other shit.

               BROWN: yea, hell yea I got that too

              CS: yea? Yea man how much you want for that OZ of that fetty

              BROWN: a whole zip? Shit ..... uh 21

              CS: 21? You can't do 2?

              BRO\\'N: yea I can do 2, for you

              CS: you can do 2? Alright Imma talk to my people, yea so I can make me a few
              dollars, you know how it is.

              BROWN: alright shit get with me




        11.   Based on my training, expenence, knowledge of the case, coded language

commonJy used in drug trafficking conversations, as well as discussions with the CS, I believe

that BROWN agreed to sell CS ounce quantities of methamphetamine for $250.00 each, noting

that it is "clean" and ounce quantities of fentanyl for $2,000.00. My training and experience

leads me to understand that when BROWN calls his meth "clean," he is referring to the quality

and purity of the methamphetamine. CS explained to BROWN that CS was attempting to middle

a deal between unknown buyers and BROWN, allowing CS to make money by simply

connecting the two parties on the purchase of ounce quantities of methamphetamine and

fentanyl.




                                               5
    Case: 3:20-mj-00049-SLO Doc #: 1 Filed: 01/27/20 Page: 7 of 12 PAGEID #: 31




        12.     In summary, I believe the Target Cell Phone is currently being used by Antoine

 BROWN in the distribution of drugs.

        13.     In my training and experience, I have learned that T-Mobi le is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate infom13tion

about the locations of the cellular telephones to which they provide service, including E-911

Phase II data, also known as GPS data or latitude-longitude data and cell-site data, also known as

" tower/face information" or cell tower/sector records. E-9 11 Phase II data provides relatively

precise location information about the cellular telephone itself, either via GPS tracking

technology built into the phone or by triangulating on the device's signal using data from several

of the provider's cell towers. Cell-site data identifies the "cell towers" (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular telephone and,

in some cases, the "sector" (i.e., faces of the towers) to which the telephone connected. These

towers are often a half-mile or more apart, even in urban areas, and can be 10 or more miles

apart in rural areas. Furthermore, the tower closest to a wireless device does not necessarily

serve every call made to or from that device. Accordingly, cell-site data is typically less precise

that E-91 1 Phase II data.

        14.    Based on m y training and experience, I know that T-Mobile can collect E-9 11

Phase II data about the location of the Target Cell Phone, including by initiating a signal to

determine the location of the Target Cell Phone on T-Mobile's network or with such other

reference points as may be reasonably available.

       15.     Based on my training and experience, I know that T-Mobi le can collect cell-site

data about the Target Cell Phone. Based on my training and experience, I know that for each

                                                6
    Case: 3:20-mj-00049-SLO Doc #: 1 Filed: 01/27/20 Page: 8 of 12 PAGEID #: 32




 communication a cellular device makes, its wireless service provider can typically detennine: (1)

 the date and time of the communication; (2) the telephone numbers involved, if any; (3) the cell

 tower to which the customer connected at the beginning of the conmrnnication; (4) the cell tower

 to which the customer connected at the end of the conununication; and (5) the duration of the

 conmrnnication. I also know that wireless providers such as T-Mobile typically collect and

retain cell-site data pertaining to cellular devices to which they provide service in their nonnal

course of business in order to use this information for various business-related purposes.

                                 AUTHORIZATION REQUEST

        16.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

        17.     I further request, pursuant to 18 U.S.C. § 3 103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the

Target Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure

would give that person an opportunity to destroy evi dence, change patterns of behavior, notify

confederates, and flee from prosecution. See 18 U.S .C. § 3 103a(b)(1). As further specified in

Attachment B, which is incorporated into the warrant, the proposed search warrant does not

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the

extent that the warrant authorizes the seizure of any wire or electronic communication (as

defined in 18 U.S.C. § 25 10) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set fo11h above. See 18 U.S.C. § 3103a(b)(2).

                                                 7
   Case: 3:20-mj-00049-SLO Doc #: 1 Filed: 01/27/20 Page: 9 of 12 PAGEID #: 33




         18.   I further request that the Court direct T-Mobile to disclose to the government any

information described in Attachment B that is within the possession, custody, or control ofT-

Mobile. I also request that the Court direct T-Mobile to furnish the government all info1mation,

facilities, and technical assistance necessary to accomplish the collection of the infonnation

described in Attachment B unobtrusively and with a minimum of interference with T-Mobile's

services, including by initiating a signal to determine the location of the Target Cell Phone on

T-Mobile's network or with such other reference points as may be reasonably available, and at

such intervals and times directed by the government. The government shall reasonably

compensate T-Mobile for reasonable expenses incurred in furnishing such facilities or assistance.

         19.   I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Cell Phone outside of daytime

hours.




                                                    Special Agent
                                                    Drug Enforcement Administration




                                                8
Case: 3:20-mj-00049-SLO Doc #: 1 Filed: 01/27/20 Page: 10 of 12 PAGEID #: 34




                                    ATTACHMENT A

                                 Property to Be Searched

 1. The cellular telephone assigned call number 937-815-9619, (the "Target Cell Phone''),

    whose wireless service provider is T-Mobile, a wireless telephone service provider

    headquartered Parsippany, NJ.

2. Records and information associated with the Target Cell Phone that is within the

    possession, custody, or control of T-Mobile including information about the location of

    the cellular telephone if it is subsequently assigned a different call number.
   Case: 3:20-mj-00049-SLO Doc #: 1 Filed: 01/27/20 Page: 11 of 12 PAGEID #: 35




                                       ATTACHMENT B


                                 Particular Things to be Seized


    I. Information to be Disclosed by the Provider

         All information about the location of the Target Cell Phone described in Attachment A

for a period of thirty days, during all times of day and night. "Information about the location of

the Target Cell Phone" includes all available E-911 Phase II data, GPS data, latitude-longitude

data, and other precise location information, as well as all data about which "cell towers" (i.e.,

antenna towers covering specific geographic areas) and " sectors" (i.e., faces of the towers)

received a radio signal from the cellular telephone described in Attachment A.

        To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of T-Mobile, T-Mobile is

required to disclose the Location Information to the government. In addition, T-Mobile must

furnish the government all information, facilities, and technical assistance necessary to

accomplish the collection of the Location Information unobtrusively and with a minimum of

interference with T-Mobile' s services, including by initiating a signal to determine the location

of the Target Cell Phone on T-Mobile' s network or with such other reference points as may be

reasonably available, and at such intervals and times directed by the government.            The

government shall compensate T-Mobile for reasonable expenses incurred in furnishing such

facilities or assistance.

        This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).
   Case: 3:20-mj-00049-SLO Doc #: 1 Filed: 01/27/20 Page: 12 of 12 PAGEID #: 36




    II. Information to Be Seized by the Government

        All information described above in Section I that constitutes evidence of violations of

Title 21 U.S.C. §§ 841 and 846 (distribution of a controlled substance and conspiracy to commit

the same); and Title 21 U.S.C. § 843 (use of a communications facility to commit a felony).

       Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.




                                               2
